  Case 3:20-cv-00243-CHB Document 8 Filed 09/30/20 Page 1 of 3 PageID #: 22




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  WAYNE ANTHONY RAY,                                  )
                                                      )
          Plaintiff,                                  )         Civil Action No. 3:20-CV-P243-CHB
                                                      )
  v.                                                  )
                                                      )           MEMORANDUM OPINION
  DR. CRAIG MEEK,                                     )
                                                      )
          Defendant.                                  )

                                          ***   ***       ***   ***
       Plaintiff Wayne Anthony Ray filed the instant pro se action proceeding in forma

pauperis. The complaint [R. 1] is before the Court for an initial review pursuant to 28 U.S.C.

§ 1915A. Upon review, the Court will dismiss the action for the reasons stated herein.

                             I. SUMMARY OF ALLEGATIONS

       Plaintiff, an inmate at the Kentucky State Reformatory (“KSR”), sues Dr. Craig Meek,

MD, a KSR psychiatrist, in his individual and official capacities. In his statement of claim,

Plaintiff states, “Emergency involuntary medication – in the judgment of a physician, a patient

suffers from a mental disorder and presents an imminent likelihood of serious harm to self or

others, or is gravely disabled.” [R. 1, p. 4] He also writes, “approximately $551,000.” Id. at 5.

       As relief, Plaintiff seeks compensatory damages and where the form asks the filer to state

other damages sought, Plaintiff states, “Each time of violation.” Id. at 6. The complaint contains

no other allegations.

                                         II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any
  Case 3:20-cv-00243-CHB Document 8 Filed 09/30/20 Page 2 of 3 PageID #: 23




portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (citations omitted),

“[o]ur duty to be ‘less stringent’ with pro se complaints does not require us to conjure up unpled

allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

        In addition, Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P.

8(a)(2). Thus, Rule 8(a) “imposes legal and factual demands on the authors of complaints.”

16630 Southfield Ltd., P’Ship v. Flagstar Bank, 727 F.3d 502, 503 (6th Cir. 2013). In other

words, a “complaint must contain either direct or inferential allegations respecting all the

material elements to sustain a recovery under some viable legal theory.” Scheid v. Fanny


                                                    2
      Case 3:20-cv-00243-CHB Document 8 Filed 09/30/20 Page 3 of 3 PageID #: 24




Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (citations and internal quotation

marks omitted); see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’

rather than a blanket assertion, of entitlement to relief. Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not only

‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim rests.”).

         Plaintiff’s complaint contains no factual or legal grounds to support a cause of action.

Plaintiff’s description of “[e]mergency involuntary medication” is too vague and lacking in

factual specificity to state a constitutional claim. See Iqbal, 556 U.S. at 681 (“[T]he allegations

are conclusory and not entitled to be assumed true.”) (citing Twombly, 550 U.S. at 554–55).

Plaintiff’s broad statement fails to give Defendant “fair notice” of the claim(s) against him.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (indicating that the short and plain

statement of claim must “‘give the defendant fair notice of what the plaintiff’s claim is and the

grounds upon which it rests’” (citation omitted)). Plaintiff fails to describe any specific action

taken against him; how Defendant actually harmed him; or what constitutional provisions or

laws he claims were violated. Therefore, the action must be dismissed for failure to state a claim

upon which relief may be granted and for failure to meet the notice-pleading standards of Rule 8.

         For the foregoing reasons, the Court will dismiss the action by separate Order.

Date: September 30, 2020.




cc:    Plaintiff, pro se
       Defendant
A958.010


                                                  3
